Citation Nr: 1309807	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 until August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the RO. In that decision, the RO denied entitlement to service connection for a back disorder.

In August 2009, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2009, the Board denied the Veteran's claim of entitlement to service connection for a back disorder. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In January 2010, the Court granted the parties Joint Motion for Remand (JMR) vacating the September 2009 decision and remanding the matter for further development.  

In August 2011, the Board, again, denied the Veteran's claim of entitlement to service connection for a back disorder. The Veteran, again, appealed the decision to the Court. In October 2012, the Court issued a single judge memorandum decision vacating the August 2011 decision and remanding the matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2012 single judge memorandum decision, the Court found, in pertinent part, that in the August 2011 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to service connection for a back disorder. Specifically, the Court found that the Board failed to adequately explain why it found the Veteran's lay statements, as well as the statements of his wife and friend, to be not credible. 

In this case, service treatment records reflect that the Veteran was seen in July 1969 for complaints of back pain; it was noted that he injured his back while lifting an oil drum, which resulted in some pain in the lower back. The assessment was lumbosacral strain. On the occasion of the separation examination in March 1970, the Veteran reported a history of back trouble and problems with muscle spasms in July 1969; however, he had had no complaints since then. Clinical evaluation of the spine was normal.  Subsequently, in April 1970, it was noted that the Veteran was seen for complaints of pain in the low to mid back in the past 24 hours due to strain. Physical examination showed tenderness upon depression and questionable swelling over the spine. It was noted that the Veteran was to see a doctor.

Subsequent to service, a February 2006 VA progress note reflects that the Veteran was seen for complaints of chronic back pain for many years worse today, worse with sitting, but no radicular pain. The assessment was back pain. A March 2006 report of x-ray imaging of the lumbar spine revealed degenerative joint changes in the spine with narrowed L4/S1, and mild old L1 compression. In February 2007, the Veteran was referred for consultation of low back pain without radiation. At that time, the Veteran reported the onset of back pain in 1969; he reported injuring his back when he tried to help unload a 50-gallon drum of oil off the back of a deuce that fell suddenly. The Veteran noted that the pain comes and goes but he has had it more the past year. The assessment was back pain, degenerative joint disease, with mild compression fracture at L1.

Report of July 2007 VA examination documents the Veteran's report that he strained his back in July 1969 while unloading a 55-gallon barrel of oil off the back of a truck at Fort Riley. He stated that he was treated conservatively with 4 weeks of quarters; he subsequently returned to regular duty. He stated that, upon leaving service, he worked for many years as a roofer. He complained that he has experienced chronic intermittent low back pain since the lumbar strain injury in July 1969. He has been treated conservatively over the years with physical therapy. Following an evaluation of the back, the assessment was degenerative disc and joint disease of the lumbar spine, and mild old L1 compression fracture.  The examiner opined, following review of the Veteran's claims folder and physical examination of the Veteran, that it was less than likely that the Veteran's lumbar spine degenerative joint disease was related to complaints of back pain in service. The examiner explained that it was more than likely that the Veteran's lumbar spine degenerative joint disease was related to chronic degenerative changes as a result of aging, obesity, repetitive stresses incurred in the course of his civilian employment upon leaving military service and a genetic predisposition for osteoarthritic conditions.

At his Board video-conference hearing in August 2009, the Veteran maintained that his back disorder was a direct result of an injury that he sustained in service. The Veteran indicated that he never had any problems with his back prior to entering military service. The Veteran indicated that he was assigned to unload a 55-gallon oil drum off the back of a deuce; the gallon ended up slipping and falling on his back. The Veteran stated that he had back pain off and on since that day.  The Veteran related that he did not seek medical attention after service. He also reported that, after service, he worked as a mechanic and a roofer; he stated that he needed help performing certain tasks as a result of back pain.

Under these circumstances, the Board finds additional VA examination is necessary to address the etiology of the claimed back disorder. For purposes of the examination, the examiner should assume that the Veteran has experienced intermittent, not constant, back pain since 1969. Given that assumption, the examiner should offer opinion as to whether the Veteran's current lumbar spine disabilities, lumbar degenerative disc and joint disease and mild old L1 compression fracture, are due to disease or injury incurred in service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his claimed back disorder. After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded a VA spine examination to determine, if possible, the etiology of his back disorder. The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion. All indicated tests and studies are to be performed. Following review of the Veteran's claims file, to specifically include the Veteran's lay statements as to onset of back symptomatology, the examiner should answer the following question:

Is it at least as likely as not (50 percent chance or greater) that the Veteran's current lumbar spine disorder onset during the Veteran's period of service or is otherwise etiologically related to the Veteran's period of service (i.e., was the in-service symptomatology the initial manifestation of the current lumbar spine disorder)?  Were the in-service notations characteristic manifestations of either degenerative joint disease or disk disease?  For purposes of the examination, the examiner should assume that the Veteran has experienced intermittent, not constant, back pain since 1969. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

2. Then, the RO should readjudicate the Veteran's claim for entitlement to service connection for a back disorder. If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case regarding this issue, and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

